Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
WHAT IS CLAIMED IS:
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 13, “to 11” (line 1) has been changed to --to claim 11--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of the vehicle sub-frame in claim 1 including especially the construction of wherein each of the first and second side members has a protrusion that is formed to protrude laterally and which is provided on a comer portion of a rear end portion of the first and second side members, the corner portion being joined to a comer portion of the rear cross member, and wherein a third weld joint is formed by welding to the rear cross member along a third portion of a trim line portion of the protrusion, the third portion being a laterally extending portion is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of method of manufacturing a vehicle sub-frame in claim 10 including especially the construction of wherein each of the first and second side members has a protrusion that is formed to protrude laterally and which is positioned on a comer portion of the rear end portion of each of the first and second side members, the corner portion being joined to a corer portion of the rear cross member, and wherein when welding the rear end portion of each of the first and second side members to the rear cross member, the welding is performed along a third portion which is a laterally extending portion of a trim line portion of the protrusion, the trim line portion being a perimeter of the protrusion is not taught nor is fairly suggested by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612


/LORI L LYJAK/Primary Examiner, Art Unit 3612